 

INDEMNIFICATION AGREEMENT



 

            This Indemnification Agreement (this "Agreement") is made as of
January 15, 2008, by and between MIV Therapeutics, Inc., a Nevada corporation
(the "Company"), and Dr. I. Mark Landy ("Indemnitee").

R E C I T A L S

            WHEREAS, the Company and Indemnitee recognize the increasing
difficulty in obtaining directors' and officers' liability insurance, the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance;

            WHEREAS, the Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting officers and
directors to expensive litigation risks at the same time as the availability and
coverage of liability insurance has been severely limited;

            WHEREAS, Indemnitee does not regard the current protection available
as adequate under the present circumstances, and Indemnitee and other officers
and directors of the Company may not be willing to serve as officers and
directors without additional protection; and

            WHEREAS, the Company desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve as officers and
directors of the Company and to indemnify its officers and directors so as to
provide them with the maximum protection permitted by law.

A G R E E M E N T

            NOW, THEREFORE, in consideration for Indemnitee's services as an
officer and director of the Company, the Company and Indemnitee hereby agree as
follows:

            1.        INDEMNIFICATION.



                         (a) Third Party Proceedings. The Company shall
indemnify Indemnitee if Indemnitee is or was a party or is threatened to be made
a party to any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative or investigative or other (other than an action by or in the
right of the Company) by reason of (or arising in part out of) any event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, controlling person or agent of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Indemnitee while
serving in such capacity, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including, without limitation, any and all losses, claims, damages, expenses and
liabilities, joint or several (including any investigation, reasonable legal and
other expenses incurred in connection with, and any amount paid in settlement
of, any action, suit, proceeding or any claim asserted) under any federal or
state statutory law or regulation, at common law or otherwise, which relate
directly or indirectly to the registration, purchase, sale or ownership of any
securities of the Company or to any fiduciary obligation owed with respect
thereto, against expenses (including reasonable attorneys' fees), judgments,
fines and amounts paid in settlement (if such settlement is approved in advance
by the Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee in connection with such action, suit,
proceeding or alternative dispute resolution mechanism if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe Indemnitee's conduct
was unlawful. The termination of any action, suit, proceeding or alternative
dispute resolution mechanism by judgment, order, settlement, conviction, or upon
a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that (i) Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or (ii) with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful.



--------------------------------------------------------------------------------



- 2 -

                          (b)       Proceedings By or in the Right of the
Company. The Company shall indemnify Indemnitee if Indemnitee is or was a party
or is threatened to be made a party to any threatened, pending or completed
action or suit by or in the right of the Company or any subsidiary of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, or any
subsidiary of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including reasonable attorneys' fees) and, to the fullest
extent permitted by law, amounts paid in settlement actually and reasonably
incurred by Indemnitee in connection with the defense or settlement of such
action or suit if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, except that no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which the
applicable court shall deem proper.

                          (c)       Mandatory Payment of Expenses. To the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to above, or in defense of any claim, issue
or matter therein, Indemnitee shall be indemnified against expenses (including
reasonable attorneys' fees) actually and reasonably incurred by Indemnitee in
connection therewith.

Notwithstanding anything herein to the contrary, nothing in this Agreement shall
be construed to require the Company to indemnify Indemnitee under this Agreement
when Indemnitee's actions are found by a non-appealable order of a court of
competent jurisdiction on the merits of the suit that is the subject of the
indemnification to constitute gross negligence, fraud or criminal action.



2.       EXPENSES; INDEMNIFICATION PROCEDURE.



                         

(a)       Advancement of Expenses. The Company shall advance all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action, suit or proceeding referenced in this
Agreement (but not amounts actually paid in settlement of any such action, suit
or proceeding). Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby. The advances
to be made hereunder shall be paid by the Company to Indemnitee within sixty
(60) days following delivery of a written request therefor by Indemnitee to the
Company.





                         

(b)       Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee's right to be indemnified under this Agreement, give the
Company written notice as soon as practicable of any claim for which Indemnitee
will or could seek indemnification under this Agreement. In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee's power.





--------------------------------------------------------------------------------



- 3 -



                          (c)       Procedure. Any indemnification provided for
herein shall be made no later than forty-five (45) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company's Certificate of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company within
forty-five (45) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim,
and Indemnitee shall also be entitled to be paid for the expenses (including
reasonable attorneys' fees) of bringing such action. It shall be a defense to
any such action (other than an action brought to enforce a claim for expenses
incurred in connection with any action, suit or proceeding in advance of its
final disposition) that Indemnitee has not met the standards of conduct which
make it permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed. It is the parties' intention that if the Company
contests Indemnitee's right to indemnification, the question of Indemnitee's
right to indemnification shall be for a court of competent jurisdiction to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including it Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

                          (d)       Notice to Insurers. If, at the time of the
receipt of a notice of a claim of indemnification, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

                          (e)       Selection of Counsel. In the event the
Company shall be obligated to pay the expenses of any proceeding against
Indemnitee, the Company shall be entitled, but not obligated, to assume the
defense of such proceeding, provided that the parties shall consult on the
retention of counsel, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, and the retention of counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ Indemnitee's counsel in any such proceeding at Indemnitee's
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee or between counsel selected by the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of Indemnitee's counsel shall be at the expense of the Company.

            

3.       ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.



                          (a)       Scope. Notwithstanding any other provision
of this Agreement, the Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by applicable law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company's Certificate of Incorporation, the Company's Bylaws or
by statute. In the event of any change, after the date of this Agreement, in any
applicable law, statute, or rule which expands the right of a corporation to
indemnify a member of its board of directors or an officer, such changes shall
be, ipso facto, within the purview of Indemnitee's rights and Company's
obligations, under this Agreement. In the event of any change in any applicable
law, statute or rule which narrows the right of a corporation to indemnify a
member of its board of directors or an officer, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties' rights and obligations
hereunder.



--------------------------------------------------------------------------------



- 4 -



                          (b)       Nonexclusivity. The indemnification provided
by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Company's Certificate of Incorporation, its
Bylaws, any agreement, any vote of stockholders or disinterested Directors, any
applicable laws, or otherwise, both as to action in Indemnitee's official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity at the time of any
action, suit or other covered proceeding.

                          (c)       Partial Indemnification. If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the expenses, judgments, fines or penalties actually
and reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any civil or criminal action, suit or proceeding, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such expenses, judgments, fines or penalties to
which Indemnitee is entitled.

                          (d)       Mutual Acknowledgement. Both the Company and
Indemnitee acknowledge that in certain instances, Federal law or applicable
public policy may prohibit the Company from indemnifying its directors and
officers under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.

                          (e)       Officer and Director Liability Insurance.
The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company's perfor-mance of its indemnification obligations under this
Agreement. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company's directors, if Indemnitee is a director; or of the
Company's officers, if Indemnitee is not a director of the Company but is an
officer. Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.

                          (f)       Exceptions. Any other provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement:

                          (1)       Claims Initiated by Indemnitee. To indemnify
or advance expenses to Indemnitee with respect to proceedings or claims
initiated or brought voluntarily by Indemnitee and not by way of defense, except
with respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under applicable law, but such indemnification or advancement of
expenses may be provided by the Company in specific cases if the Board of
Directors has approved the initiation or bringing of such suit; or



--------------------------------------------------------------------------------



- 5 -



                          (2)       Lack of Good Faith. To indemnify Indemnitee
for any expenses incurred by the Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnitee in such proceeding was not made in good faith or was frivolous;
or

                          (3)       Insured Claims. To indemnify Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to Indemnitee by an insurance carrier
under a policy of officers' and directors' liability insurance maintained by the
Company or a subsidiary or a parent of the Company; or

                          (4)       Claims Under Section 16(b). To indemnify
Indemnitee for expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

4.       CONSTRUCTION OF CERTAIN PHRASES.

                         

(a)        For purposes of this Agreement, references to the "Company" shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
author-ity to indemnify its directors, officers, and employees or agents, so
that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.



                         

(b)       For purposes of this Agreement, references to "other enterprises"
shall include employee benefit plans; references to "fines" shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to "serving at the request of the Company" shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries;
and if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner "not
opposed to the best interests of the Company" as referred to in this Agreement.



                          (c)       Indemnification of Affiliates of Indemnitee.
If an Affiliate (as defined below), employee, family member, partner or agent of
the Indemnitee is, or is threatened to be made, a party to or a participant in
any Claim, then the Affiliate, employee, family member, partner or agent of the
Indemnitee shall be entitled to all of the indemnification rights and remedies
under this Agreement to the same extent as Indemnitee. For purposes of this
Agreement, Affiliate shall mean with respect to the Indemnitee any individual,
corporation, partnership, limited liability company (including any members,
managing members or managing directors of such limited liability company),
association, trust or other entity or organization directly or indirectly
controlling, controlled by or under common control with such Indemnitee.



--------------------------------------------------------------------------------



- 6 -



       5.       MISCELLANEOUS.



                         

(a)       Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the law of British Columbia, as applied to
contracts between residents entered into and to be performed entirely within
such state without regard to the conflict of law principles thereof.





                         

(b)       Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.





                         

(c)       Entire Agreement. This Agreement sets forth the entire understanding
between the parties hereto and supersedes and merges all previous written and
oral negotiations, commitments, understandings and agreements relating to the
subject matter hereof between the parties hereto.





                          (d)       Successors and Assigns. This Agreement shall
be binding upon the Company and its successors and assigns, and shall inure to
the benefit of Indemnitee and Indemnitee's estate, heirs and legal
representatives.

                          (e)       Severability. Nothing in this Agreement is
intended to require or shall be construed as requiring the Company to do or fail
to do any act in violation of applicable law. The Company's inability, pursuant
to court order, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If this Agreement or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee to the full extent permitted
by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.

                          (f)       Attorneys' Fees. In the event that any
action is instituted by Indemnitee under this Agreement to enforce or interpret
any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all costs and expenses, incurred by Indemnitee with respect to
such action (including without limitation reasonable attorneys' fees),
regardless of whether Indemnitee is ultimately successful in such action, unless
as a part of such action, a court having jurisdiction over such action makes a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be indemnified for all costs and expenses,
incurred by Indemnitee in defense of such action (including without limitation
costs and expenses incurred with respect to Indemnitee's counterclaims and
cross-claims made in such action), unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled under Section 3(a) to
receive payment of expense edvances hereunder with respect to such action.

                          (g)       Notice. All notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be delivered personally by hand or by courier, mailed by
United States first-class mail, postage prepaid, sent by facsimile or sent by
electronic mail directed to the party to be notified at the address, facsimile
number or electronic mail address indicated for such person on the signature
page hereof, or at such other address, facsimile number or electronic mail
address as such party may designate by ten (10) days' advance written notice to
the other parties hereto. All such notices and other communications shall be
deemed given upon personal delivery, on the date of mailing, upon confirmation
of facsimile transfer or when directed to the electronic mail address set forth
on signature page hereof.



--------------------------------------------------------------------------------



- 7 -



                          (h)       Period of Limitations. No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company against Indemnitee, Indemnitee's estate, spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of the Company's discovery of such cause of action, and any claim or cause
of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.

                          (i)       Subrogation. In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

                          (j)       Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

 

AGREED TO AND ACCEPTED

:



"Indemnitee"

s/s: "Dr. I. Mark Landy"

Signature

Dr. I Mark Landy

Print Name

Address

:



________________________________
________________________________
________________________________
Facsimile #:                                           
Email:                                                    



 

MIV THERAPEUTICS, iNC.

By:  s/s: "Alan P. Lindsay"

Name: Alan P. Lindsay

Its: Chairman and a director

Address:









